DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 3/19/2020 and 2/10/2022 fail to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Further, the listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4, 8, 10-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cermak et al. (“Cermak”)(WO 2016/069634 A9, published May 2016) (with citations to U.S. equivalent US 2017/0117905 A1).

Cermak (fig. 1-14) teaches a system and method for determining a property of a particle, comprising:
 (re: claim 19) a suspended microchannel (fig. 1 and 8a, 8b showing cantilevered microchannel may be configured in single or array format; para. 38, 39. 51-54, 62 and 67-73 teaching detector, such as a photodetector, wherein controller measures changes in resonant frequency and properties of individual particles, such as cells, protein aggregates or viruses, flowing in respective microchannels; see also fig. 4, 5, 10a, 10b, 13 showing process steps including operating “at or near” different resonant bending modes and, wherein controller  determines resonant frequency shifts by “determining the position and mass of particles flowing” through the respective microchannels);
 a detector configured to measure a determinable acoustic scattering signal when the particle is flowed in the suspended microchannel (Id.); and
 a controller configured to oscillate the suspended microchannel at a frequency of a mechanical resonant mode of the suspended microchannel (Id.),
 wherein the mechanical resonant mode comprises a node such that the acoustic scattering signal changes when the particle is present at the node (Id.);
(re: claim 20) wherein the determinable acoustic scattering signal comprises a resonant frequency of the suspended microchannel, when the particle is at a node of the suspended microchannel (Id.).

(re: claims 1-4, 8, 10-13, 15-18) The claimed method steps are performed in the normal operation of the system cited above.  For example, Cermak teaches a method for determining a property of a particle, comprising:
(re: claims 1, 18)  oscillating a suspended microchannel at a frequency within 10% of a resonant frequency of the suspended microchannel (fig. 4, 11a, 11b, 13 and para. 38, 49, 50 teaching frequency deviation of various modes within 10%; para. 82 teaching that range can be “+-1%” or “+-20%”);
 flowing the particle in the suspended microchannel (Id.); and
 determining an acoustic scattering signal of the suspended microchannel while the particle flows through the suspended microchannel (Id.);
(re: claim 2)  wherein oscillating comprises oscillating the suspended microchannel at the frequency of a mechanical resonant mode comprising a node, which is a location on the suspended microchannel with zero out-of-plane vibration (fig. 6);
 (re: claim 3) wherein determining the acoustic scattering signal comprises determining the resonant frequency of the suspended microchannel, when the particle is at a node location (fig. 13; para. 38, 49, 50 teaching measurement of changes to resonant frequency at various cell/particle positions, i.e., nodes, as cell/particle moves along microchannel, wherein measurements allow analysis of cells or other particles);
(re: claim 4) wherein determining the acoustic scattering signal comprises determining the node deviation, which is a difference in resonant frequency of the suspended microchannel, when the particle is at a node location versus when there is no particle in the suspended microchannel (fig. 4, 11a, 11b, 13);
(re: claim 8) wherein the acoustic scattering signal corresponds to the property of the particle (para. 53 teaching that resonators may be configured for measurements of individual particles);
(re: claim 10)      stimulating the particle and determining a change in the acoustic scattering signal after stimulating the particle versus before stimulating the particle (fig. 13 wherein stimulating is regarded as driving the resonator);
(re: claim 11)      wherein the change in the acoustic scattering signal corresponds to a change in the property of the particle (Id.);
(re: claims 12, 13)      wherein the particle is a living cell, a virion, bacteria, protein complex, exosome, cell, or fungi (para. 51, 57, 65 teaching cells or particles including mammalian cells, viruses, liposomes or protein aggregates);
(re: claim 15) wherein the property comprises the cell cycle stage (para. 39 teaching that resonators may be used to measure growth rates of cells);
(re: claim 16) wherein the particle is a living cell and the stimulant is a perturbation of the media, where the cell lives (Id.);
(re: claim 17) wherein determining the property of the particle does not comprise flowing a reference particle in the suspended microchannel (fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cermak et al. (“Cermak”)(WO 2016/069634 A9, published May 2016) (with citations to U.S. equivalent US 2017/0117905 A1) in view of Bryan et al. (“Bryan”)(NPL, “Measuring single cell, mass, volume, and density with dual suspended microchannel resonators”, Lab Chip, 2014)  and legal precedent.

Cermak as set forth above teaches all that is claimed except for expressly teaching
(re: claim 5) wherein determining the acoustic scattering signal comprises determining the node deviation divided by the volume of the particle;
(re: claim 6) wherein the volume of the particle is determined by weighing the particle with the suspended channel in two fluids with different densities;
(re: claim 7) wherein the volume of the particle is determined by the median volume of a plurality of particles of the same type;
(re: claim 9) wherein the property comprises the mechanical deformability of the particle;
(re: claim 14) wherein the property comprises the thickness of the cell cortex.
Bryan, however, teaches that it is well-known in the microfluidic arts to calculate various cell properties using the claimed variables in the resonator context to achieve more precise cell measurements (fig. 1 and 2; p. 569-571, 574, 575 teaching use of SMRs with different fluid densities to determine mass, volume, density for cells and cells populations).
Indeed, the claimed features relating to determinations based on basic particle features, such as volume, mechanical deformability or thickness of cell cortex can be regarded as common design parameters/variables.  This is especially applicable in the microfluidic arts.  Moreover, legal precedent teaches that variations and uses of these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization or use would be known to one with ordinary skill in the art. Cf. MPEP 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and in legal precedent as noted above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Cermak for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 3, 2022